Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2022

                                      No. 04-21-00525-CV

                            IN THE INTEREST OF S.R.H, a Child,
                                       Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02064
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        Appellee’s brief was due February 7, 2022. Neither the brief nor a motion for extension
of time has been filed. This is an accelerated appeal of an order in a suit for termination of the
parent-child relationship that must be disposed of by this court within 180 days of the date the
notice of appeal was filed in the trial court. See Tex. R. Jud. Admin. 6.2.

        We order appellee’s brief, if any, be filed by February 28, 2022. If the brief is not filed
by the date ordered, we may submit the case without appellee’s brief. Appellee is advised that no
extensions of time will be granted absent a showing of extraordinary circumstances.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court